Title: To James Madison from William Donnison, 1 January 1817
From: Donnison, William
To: Madison, James



Sir
Boston 1 Jany. 1817.

I fear I am doing wrong in claiming any portion of your precious time.  I know your situation seldom permits such intercourse, but an insolated individual in Massachusetts, without wealth, is hard to be heard at Washington.  The conductors of the Sound of his voice are few and interested; and the medium through which it passes, receives many impressions before it arrives at its ultimate destination.  It is therefore I have the temerity to address you personally.  When the late Vice-President was alive, I had indeed a friend at Washington; but now my voice is small.  With him I suffered the extremes of political oppression in Massachusetts.  I now remain a living monument of its deleterious effects.  I had been 16 years a Judge of the Common pleas, 25 years Adjutant General of the State & 20 Years a Commissioner of Insolvency under the State Laws.  The tempest came, and I lost all these.  If I had been willing to abandon my principles, and become the Instrument of oppression to others, I might have retained them; but I preferred poverty, and obtained it!  The object of my present wish, is to be appointed one of the Commissioners under the Bankrupt Law, if that law shall pass the National Legislature.  Permit me to solicit your consideration.  With the best wishes for your health and happiness, I am with great respect Your humble Servant

Wm. Donnison

